1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                  ***
5

6    BANK OF AMERICA, N.A.,                             Case No. 2:16-cv-00962-MMD-DJA

7                                        Plaintiff,                   ORDER
            v.
8
     ALIANTE MASTER ASSOCIATION, et al.,
9
                                     Defendants.
10
                   AND ALL RELATED CASES
11

12          This case arises from a foreclosure sale of a property to satisfy a homeowners’
13   association lien. On September 4, 2019, the Court issued an order directing Cross
14   Claimant Aliante Master Association (the “HOA”) to either file a status report or notice of
15   dismissal regarding its crossclaims against Nevada Association Services, Inc. (“NAS”) by
16   September 11, 2019. (ECF No. 69 at 7.) The HOA has done neither, nor has it otherwise
17   responded to the Court’s order. As further explained below, the Court will therefore dismiss
18   the HOA’s crossclaims against NAS without prejudice and direct entry of judgment in this
19   case because the Court’s prior order (ECF No. 69) resolved the other pending claims
20   between the other parties to this case.
21          District courts have the inherent power to control their dockets and “[i]n the exercise
22   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a
23   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
24   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an
25   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.
26   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local
27   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for
28   failure to comply with an order requiring amendment of complaint); Carey v. King, 856
1    F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

2    requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

3    Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with

4    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

5    dismissal for lack of prosecution and failure to comply with local rules).

6           In determining whether to dismiss an action for lack of prosecution, failure to obey

7    a court order, or failure to comply with local rules, the Court must consider several factors:

8    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to

9    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

10   disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

11   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

12   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

13          Here, the Court finds that the first two factors, the public’s interest in expeditiously

14   resolving this litigation, and the Court’s interest in managing the docket, weigh in favor of

15   dismissal. The third factor, risk of prejudice to NAS, also weighs in favor of dismissal, since

16   a presumption of injury arises from the occurrence of unreasonable delay in filing a

17   pleading ordered by the court or prosecuting an action, and it is unclear if the HOA is even

18   prosecuting these crossclaims against NAS. (ECF No. 69 at 7 (“it appears the HOA has

19   not prosecuted the crossclaims.”).) See also Anderson v. Air West, 542 F.2d 522, 524 (9th

20   Cir. 1976). The fourth factor—public policy favoring disposition of cases on their merits—

21   is outweighed by the factors in favor of dismissal discussed herein. Finally, a court’s

22   warning to a party that his failure to obey the court’s order will result in dismissal satisfies

23   the “consideration of alternatives” requirement. See Ferdik, 963 F.2d at 1262; Malone, 833

24   F.2d at 132-33; Henderson, 779 F.2d at 1424. The Court’s prior order ordered the HOA to

25   file a status report or dismissal documents regarding its crossclaims against NAS within

26   seven days because it appeared that the HOA had not prosecuted those crossclaims, and

27   stated that the Court would direct entry of judgment after that seven day period. (ECF No.

28   69 at 7.) Thus, the HOA had adequate warning that dismissal of its crossclaims would

                                                    2
1    result from its noncompliance with the Court’s order to file a status report or dismissal

2    documents.

3          It is therefore ordered that Cross Claimant Aliante Master Association’s crossclaims

4    against Cross Defendant Nevada Association Services, Inc. are dismissed without

5    prejudice based on Cross Claimant’s failure to file either a status report or dismissal

6    documents in compliance with this Court’s September 4, 2019 order.

7          The Clerk of Court is directed to enter judgment in accordance with both this and

8    the Court’s prior order (ECF No. 69 at 6-7), and close this case.

9          DATED THIS 13th day of September 2019.

10

11                                            MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 3
